DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 5, 7-11, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Gagne teaches a method for configuring a Near Field Communication (NFC) smart card, comprising:
receiving a card selected by a user, the card being included in a card set corresponding to the user [0019];
acquiring label information corresponding to the card set, the label information representing at least one of a conflicting state or a non-conflicting state between every two cards in the card set, wherein the label information is generated by a server according to contactless parameters of the cards in the card set, and is provided to the user (frequency – 0025], and the label information comprises at least one of:
when the card selected by the user has no contactless parameter (transit card has no contactless transaction parameter – [0034]), label information for representing that a card having no contactless parameter in the card set and the card selected by the user are in the non-conflicting state (52, no); or
when the card selected by the user has no contactless parameter (transit card has no contactless transaction parameter – [0034]), label information for representing that a card having a 
determining, according to the label information, whether there is a conflict between every two cards in the card set [0025];
determining at least one card which has no conflict with the selected card in the card set, the at least one card being different from the selected card [0026, 0027]; and
adding the at least one card and the selected card into the NFC smart card, wherein each card in the NFC smart card is in an activated state (Fig. 6).
The prior art fails to teach wherein receiving the card selected by the user comprises: acquiring scene information of a present scene based on NFC communication between the electronic device hosting the NFC smart card and a card reading device, and determining a card corresponding to the scene information in the card set according to the acquired scene information as the selected card.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876